ORDER

Upon consideration of the Joint Petition for Disbarment By Consent filed herein pursuant to Maryland Rule 16-772, it is this 28th day of January, 2015,
ORDERED, by the Court of Appeals of Maryland, that Jaime Arthuro Alonso, Respondent, be, and he hereby is, disbarred by consent from the practice of law in the State of Maryland, effective January 31, 2015, for committing professional misconduct in violation of Rule 8.4(a), (b), (c) & (d) of the Maryland Lawyers’ Rules of Professional Conduct; and it is further
ORDERED, that the Clerk of this Court, in accordance with Rule 16—772(d), shall strike the name of Jaime Arthuro Alonso from the register of attorneys in this Court as of January 31, 2015 and certify to the Trustees of the Client Protection Fund of the Bar of Maryland and the clerks of all court in this State that the name of Jaime Arthuro Alonso has been so stricken.